[DO NOT PUBLISH]

             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT


                                                               FILED
                                No. 08-15031         U.S. COURT OF APPEALS
                                                       ELEVENTH CIRCUIT
                                                           APRIL 17, 2009
                                                        THOMAS K. KAHN
                   D. C.   Docket No. 07-20907-CV-ASG         CLERK

SUPER VISION INTERNATIONAL, INC.,

                                                  Plaintiff-Appellant,

                                   versus

MEGA INTERNATIONAL COMMERCIAL
BANK CO., LTD.,

                                                  Defendant-Appellee.



                Appeal from the United States District Court
                    for the Southern District of Florida


                               (April 17, 2009)


Before BIRCH, DUBINA and WILSON, Circuit Judges.

PER CURIAM:
      This is an appeal from the district court’s order granting defendant Mega

International Commercial Co., Ltd.’s motion to dismiss the plaintiff Super Vision

International, Inc.’s second amended complaint with prejudice.

      A district court’s judgment of dismissal is subject to de novo review. See

Sosa v. Chase Manhattan Mortgage Corp., 348 F.3d 979, 983 (11th Cir. 2003).

      After reviewing the record, reading the parties’ briefs, and having the

benefit of oral argument, we affirm the judgment of dismissal based on the district

court’s well-reasoned order filed on August 4, 2008.

      AFFIRMED.1




      1
            Mega’s motion for double costs and attorneys’ fees is DENIED.
                                         2